Citation Nr: 9927518	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-33 923 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for ankylosis of 
the left little finger.

2.  Entitlement to a compensable evaluation for residuals of 
head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to December 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1997 and March 1997 rating decisions 
of the Baltimore, Maryland Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the noncompensable 
evaluations for the veteran's ankylosis of the left little 
finger and residuals of head trauma.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in April 1998.  
Thereafter, the veteran and his representative appeared 
before a Member of the Board at a hearing in Washington, D.C. 
in May 1999.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his left little finger and head 
trauma disabilities to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  However, the RO did not find that the 
case presented such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

At his April 1998 hearing, the veteran raised the issue of 
service connection for a nervous disorder as secondary to his 
service-connected disabilities.  It does not appear that the 
RO has had the opportunity to act such claim.  There is no 
notice of disagreement as to this issue.  Hazan v. Gober, 10 
Vet. App. 511(1997).  Therefore, the issue is referred to the 
RO for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997). 


FINDINGS OF FACT

1.  Ankylosis of the left little finger is manifested by a 
fused proximal interphalangeal joint, a distal 
interphalangeal joint held flexed at 20 degrees, loss of 
function of the flexor digitorum profundus tendon, a 90 
degree range of motion at the metacarpophalangeal joint, and 
complaints of pain.

2.  There is no competent evidence of disability due to 
residuals of head trauma, to include a scar.


CONCLUSIONS OF LAW

1.  Ankylosis of the left fifth finger is 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.10, 4.40, 4.45, 4.59, 4.71a and 
Diagnostic Codes 5156, 5227 (1998).  

2.  The veteran has not submitted a well grounded claim of 
entitlement to a compensable evaluation for residuals of head 
trauma.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected ankylosis of his left 
little finger and residuals of head trauma. 

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
well grounded claim is one which is plausible.  Generally, a 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  However, not all claims for increase 
are well grounded.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

I.  Left little finger

Favorable or unfavorable ankylosis of the little (fifth) 
finger of either hand warrants a noncompensable disability 
evaluation.  Ankylosis is considered to be extremely 
unfavorable when all of the joints of the finger are in 
extension or extreme flexion or when there is rotation and 
angulation of the bones.  38 C.F.R. Part 4, including § 4.71a 
and Diagnostic Code 5227 (1998).   Extremely unfavorable 
ankylosis will be evaluated as amputation under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5156 (1998).  
A 10 percent disability evaluation is warranted for 
amputation of the little (fifth) finger of either hand if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto without metacarpal resection.  A 20 
percent disability evaluation is warranted for amputation of 
the little (fifth) finger of either hand with metacarpal 
resection (more than one-half of the bone lost).  38 C.F.R. 
Part 4, Diagnostic Code 5156 (1998)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).  In addition, periarticular pathology productive 
of painful motion is entitled to a compensable evaluation.  
38 C.F.R. § 4.59 (1998). 

Service medical records reveal that the veteran injured his 
left little finger during a basketball game in service.  He 
was unable to straighten it.  The assessment was flexion 
contracture of the left little finger.  At a February 1983 VA 
examination, the proximal interphalangeal articulation of the 
little finger was flexed and ankylosed at 90 degrees.  It was 
swollen and slightly tender.  There was full range of motion 
at the metacarpophalangeal articulation of the finger.  The 
left little finger was mildly atrophied.  X-rays revealed an 
approximate 90-degree flexion at the small interphalangeal 
joint and a poorly outlined radiolucent line at the tip of 
the finger, mostly likely due to an old fracture.  The 
diagnosis was flexion deformity of the left little finger.  
The RO, in an April 1983 rating decision, granted service 
connection for a flexion deformity of the left little finger 
and assigned a 10 percent evaluation.

A September 1986 VA Medical Center (VAMC) discharge summary 
indicated that the veteran was admitted for fusion of the 
proximal interphalangeal joint of his left little finger.  In 
a March 1987 rating decision, the RO proposed reducing the 
veteran's 10 percent evaluation for ankylosis of his left 
little finger to a noncompensable evaluation as a result of 
the surgery.  In a March 1989 rating decision, the RO reduced 
the veteran's evaluation for ankylosis of the left little 
finger to noncompensable following a period of convalescence.  
In October 1989, the Board denied an increased (compensable) 
evaluation for the veteran's ankylosis of the left little 
finger.  

At a November 1996 VA examination, the veteran reported that 
he injured his left little finger during service, experienced 
significant pain, and that surgery was required.  The veteran 
complained of loss of motion of finger and that the finger 
was not as functional as it was previously.  On evaluation, 
the examiner noted that the veteran was able to form a fist 
with his thumb and first three fingers, but that the fifth 
digit was held with an essentially motionless proximal 
interphalangeal joint as a result of fusion.  The distal 
interphalangeal joint was held at approximately 20 degrees of 
flexion and was essentially motionless.  The examiner noted 
that the veteran had 90 degrees range of motion at the 
metacarpophalangeal joint.  The diagnoses were probable 
fracture, dislocation of the proximal interphalangeal joint 
of the small finger requiring surgical fusion for pain 
control; inability to flex the fused segment; mallet-type 
finger (the inability to extend the distal interphalangeal 
joint); and flexor digitorum profundus tendon does not 
function.  The examiner stated that the veteran's primary 
disability was that he was unable to make a complete fist as 
his little finger juts out from his hand at approximately 90 
degrees.  The examiner noted that functionally it becomes 
difficult to perform activities and there was some diminished 
grip strength.  Additionally, the examiner noted that there 
was loss of function of the extensor and flexor tendons, 
either due to the injury or resulting surgery.  The examiner 
stated that as the disability did not involve the veteran's 
dominant hand, it was mild and did not prevent him from 
working.

At his April 1998 and May 1999 hearings, the veteran 
testified that he experiences pain radiating from his left 
little finger and that such pain is exacerbated by his 
gripping and lifting heavy things and by cold weather. 

The veteran's service-connected ankylosis of his left little 
finger has been shown to be manifested by subjective 
complaints of pain with objective evidence of a fused 
proximal interphalangeal joint, distal interphalangeal joint 
held flexed at 20 degrees, loss of function of the extensor 
and flexor tendons, inability to make a complete fist with 
left hand, and mild functional difficulty performing some 
activities due to ankylosis of left little finger. 

With any form of arthritis, painful 
motion is an important factor of 
disability, the facial expression, 
wincing, etc., on pressure or 
manipulation, should be carefully noted 
and definitely related to affected 
joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is 
not uncommonly caused by arthritis of the 
spine. The intent of the schedule is to 
recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to 
recognize actually painful, unstable, or 
malaligned joints, due to healed injury, 
as entitled to at least the minimum 
compensable rating for the joint.  
Crepitation either in the soft tissues 
such as the tendons or ligaments, or 
crepitation within the joint structures 
should be noted carefully as points of 
contact which are diseased.  Flexion 
elicits such manifestations.  The joints 
involved should be tested for pain on 
both active and passive motion, in 
weight-bearing and nonweight-bearing and, 
if possible, with the range of the 
opposite undamaged joint.

38 C.F.R. § 4.59.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Section 4.59 is not limited to major 
joints or require a compensable degree of limitation of 
motion.  Whereas the specific rating criteria addresses 
limitation of motion and ankylosis, section 4.59 references 
the presence of painful, unstable or malaligned joints.  
Section 4.59 encompasses manifestations beyond that 
contemplated by limitation of motion and ankylosis.  The 
Board has been presented with a post-traumatic injury of the 
left little finger. There has been competent evidence of 
pain, limited motion, and deformity.  Section 4.59 requires 
the assignment of at least the minimum compensable rating for 
the joint.  Therefore, a 10 percent evaluation is granted 
under the provisions of 38 C.F.R. § 4.59.

An evaluation in excess of 10 percent is not warranted.  The 
10 evaluation exceeds the criteria assignable for limitation 
of motion, ankylosis and unfavorable ankylosis.  The finger 
is not a position of extremely unfavorable ankylosis.  The 
finger has not been amputated.  Regardless, simple amputation 
would merely warrant the 10 percent evaluation currently 
assigned as the disability does not involve amputation with 
metacarpal resection.  In essence, section 4.59 requires the 
assignment of a minimum compensable evaluation.  That has 
been accomplished.  To the extent that an evaluation in 
excess of 10 percent is sought, the preponderance of the 
evidence and the governing regulations are against the claim.  
There is no doubt to be resolved.  

II.  Head trauma

Service medical records reveal that the veteran was hit in 
the back of the head with a pick ax handle.  The initial 
assessment was superficial laceration.  Subsequent service 
medical records indicate that the veteran was seen 
complaining of dizziness at time of incident and occasional 
double vision.  He also stated that he still had a bump on 
his head where he was hit.  

At February 1983 VA examination, the veteran reported an 
injury to the back of his head during service with subsequent 
complaints of weakness and headaches about every 2 weeks 
brought on by stress.  On evaluation, the veteran was alert 
without memory loss or aphasia.  There was no sign of a head 
injury.  The diagnoses included history of minor head injury, 
at present history is compatible with tension headaches, and 
normal neurological evaluation.  Evaluation of the head, 
face, and neck were negative.  The RO, in an April 1983 
rating decision, granted a noncompensable evaluation for 
residual head trauma under Diagnostic Code 7805.  Service 
connection for tension headaches was denied.

VA medical records from January 1990 to February 1997 show 
that the veteran was seen on occasion complaining of 
headaches and blurry vision.  There were no findings or 
diagnosis relating such complaints to the veteran's head 
trauma in service.  There were no complaints or findings of 
any disfiguring or painful scars of the head.

At a February 1997 VA examination, the veteran reported that 
during service a pick ax handle fell and hit him in the back 
of the head.  There was no loss of consciousness and no 
stitches.  He reported that he began experiencing headaches 
approximately 3 years ago and that the headaches occur in the 
occipital area about every 2 weeks.  He complained of blurry 
vision and memory loss.  On evaluation, there was no memory 
loss or aphasia.  His speech was clear, visual fields were 
full as were extraocular movements.  Facial sensation was 
intact and there was no facial weakness.  His tongue was in 
the midline without atrophy or fasciculation.  Extremities 
revealed no weakness, atrophy, or fasciculation.  There were 
no cerebellar signs.  The diagnosis was chronic headaches.  
The examiner opined that there was no relationship of the 
headaches to his head injury.

At his April 1998 hearing, the veteran testified that he 
experiences headaches, stress, and petit mal seizures as a 
result of his head injury.  The veteran further stated that 
he was not currently receiving treatment for petit mal 
seizures and there has been no diagnosis of such.  At his May 
1999 hearing, the veteran testified that at the time he was 
hit on the back of the head with the pick ax handle, he was 
stunned and lost consciousness for a while.  He stated that 
he has experienced headaches since that time along with 
progressively worsening memory loss.  He reported that the 
scar was painful, especially in cold weather.  The veteran's 
representative argued that the veteran is entitled to a 
compensable evaluation under Diagnostic Code 8045.

As the claims folder contained no evidence of a scar 
pertaining to the veteran's head trauma, the Board Member, at 
the May 1999 Board hearing, recognized the inadequacy of the 
evidence as to the scar and provided the veteran an 
opportunity to cure the defect.  This Board Member held the 
veteran's claims file open for 60 days to allow him to submit 
any additional evidence.  See 38 C.F.R. § 3.103 (1998).  No 
evidence pertaining to the veteran's claimed scar of his head 
as a result of the head trauma in service had been received 
at the end of the 60-day period.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim.  The actions of the Board also 
complied with 38 C.F.R. § 3.103.

The Board notes that despite numerous records, there is no 
competent evidence of a scar.  There is no competent evidence 
of a tender and painful scar since the testimony merely noted 
pain.  Service connection is not in effect for a tender and 
painful scar and there is no competent evidence, including 
testimony, that there is limitation of function of the part 
affected.  As the veteran has not submitted any evidence in 
support of his claim for an increased (compensable) 
evaluation for residuals of head trauma, the Board concludes 
that the veteran's claim is not well grounded.

As to the veteran's representative's claim that the veteran's 
residuals of head trauma should be evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Although there are 
subjective complaints of dizziness, headache, and memory loss 
of record, there is no diagnosis or competent evidence of 
brain disease due to trauma.  Under Diagnostic Code 8045, 
these complaints relate specifically to brain disease due to 
trauma.  The veteran is service connected for residuals of 
head trauma and there have been no findings or diagnoses of 
brain disease due to such.  Accordingly, the Board finds that 
Diagnostic Code 8045 is not applicable in this case. 

In essence, the veteran has alleged that he has seizure, 
headaches, memory loss, dizziness and a tender and painful 
scar that are associated with the inservice trauma.  In 
essence, in the guise of a claim for an increased rating he 
has asserted a claim for secondary service connection.  
However, he has presented no competent evidence that he has 
any of the claimed conditions that are associated with the 
service-connected head trauma.  The Court has held that where 
entitlement to an increase is predicated on a causal 
relationship between two different disease entities, a 
claimant, even though service-connected for one of the 
disease entities, must provide medical evidence of such 
causal relationship.  Consequently, in the absence of such 
evidence, the appellant's claim for an increase is not well 
grounded.  Jones v. Brown, 7 Vet. App. 134 (1994).  Since the 
RO coded the condition as CODE 7805, the Board provided the 
veteran an opportunity to establish that he did have a tender 
and painful scar.  The veteran did not present evidence of a 
scar, a painful and tender scar or a disfiguring scar of the 
head.  Chelte v. Brown, 10 Vet. App. 268 (1997).  All duties 
owed to the veteran have been met.



ORDER

A 10 percent evaluation for ankylosis of the left little 
finger is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  An increased 
(compensable) evaluation for residuals of head trauma is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals







